Shaw C. J.
delivered the opinion of the Court. Both parties claim title to the land in controversy, under Charles Newcomb, deceased ; and it is conceded, that up to July 12, 1831, Charles Newcomb was seised of the premises in his own right, and had a good title. The demandant proves a descent to several collateral heirs, Charles Newcomb having died without issue, and through them traces title to Salmon Clapp, who married one of the sisters of the deceased, and from Salmon Clapp to the demandant, by deeds purporting to be made on a valuable consideration. One share or fifth part was conveyed by Salmon Clapp, as guardian of *250Sarah Newcomb ; but this stands on the same legal footing with the rest.
The tenant relies upon an outstanding mortgage made by the deceased, Charles Newcomb, in his lifetime, to the tenant, to secure the payment of a promissory note. The demand-ant offered evidence tending to show, that this mortgage was made without consideration, to defraud the creditors of the mortgager, and as such, was void. But to qualify himself to make this defence, it was rightly held by the judge who tried the cause, that the demandant must show that he himself was a purchaser for a valuable consideration, upon the well established rule, that although a conveyance made to defeat or defraud creditors, is void as against creditors and purchasers for valuable consideration, yet it is good as against the grantor and his heirs.
It was therefore incumbent upon the demandant, claiming against a prior conveyance, of which he had constructive, if not actual notice, to show that he had become a purchaser for valuable consideration. It appears by the report, that the whole evidence, and all the circumstances of the case, were left to the jury, on this question, including the clause in the deed, acknowledging the payment of the consideration ; and the remarks, of the judge were not a direction to the jury, in matter of law, but only a commentary on the evidence. Rex v. Whitney, 3 Adolph. & Ellis, 69. The only point in which there seems any difficulty, is that which arises from the judge’s remarking that there was no other evidence of any consideration having been paid, except what appeared on the face of the deeds, and pointing out circumstances tending to impair its force. But it is now, we believe, perfectly well settled, that the clause in a deed, acknowledging payment of the consideration, is mere prima facie evidence, and may be controlled and rebutted by parol proof; and it is obvious that where the deed is impeached on the ground of fraud, it is the lowest species of prima facie evidence, inasmuch as the same motives which would induce parties to make and execute a fraudulent conveyance, would induce them to insert, in the strongest terms, an acknowledgment of the payment and receipt of the consideration. M’Crea v. Purmort, 16 Wen *251dell, 460 ; Wilkinson v. Scott, 17 Mass. R. 249 ; Belden v. Seymour, 8 Connect. R. 304. But in the present case there was proof arising from the general facts and circumstances of the case, to control the evidence of the consideration clause in the deed ; among which were, that this was a family transaction ; that when three collateral heirs of Charles Newcomb, made conveyances of their interest, they had full notice of the outstanding mortgage, made by their ancestor ; that they knew that, as heirs, they could not claim against the mortgagee, even though the mortgage was made to him without consideration ; that the same thing, in legal presumption, was known to the purchaser ; and therefore, if he would acquire a title which they could not assert themselves, such purchaser must be prepared to prove by satisfactory evidence, that he paid a real and valuable consideration for the estate.
It is to be considered, that the only question in this cast, is the question of legal title. Whether the demandant, as grantee of heirs of the mortgager, if the equity of redemption is not yet foreclosed, could in equity, upon a bill to redeem, show the want of consideration, in whole or in part, or may have a right to redeem upon payment of less than the nominal amount of the mortgage, are questions not arising in this case, and on which we give no opinion.

Judgment on the verdict.